DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over  EP 0644226 A1 to Imanishi et al.

Note where overlapping ranges are mentioned, the following applies: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Re claims 1-2, 4, and 6-7, Imanishi teaches a polyolefin fiber in a film (see pg. 39, line 24) wherein an easily tearable film has a continuous phase composed of a polyester, a dispersed phase is composed of an olefin-based polymer, and the dispersed phase has an average aspect ratio of 3-50 (overlapping applicant’s aspect ratio of 8 or greater of claims 1 and 7) and is dispersed in the form of islands or the form of layers having a thickness of 0.01-1 um (see page 12 and patented claims), and example 6 describes an easily tearable film including 20 wt% of PP (claim 2) and 80 wt% of PBT (claim 4) (overlapping applicant’s ranges of 3 to 30 wt% polyolefin and 70 to 97 wt% polyester, see Tables 1-2,  per claims 1 and 7) as a first component, with the aspect ratio of dispersed particles being 15.2, wherein the phase is dispersed finely in the continuous phase of the film is oriented along the film drawing direction in a rod-like or a fibrous form of an average aspect ratio of 3 or higher ((overlapping range of applicant’s 8 or greater claims 1 and 7) see page 12, lines 20-40 and page 13, lines 1-5), and, if the dispersed phase is dispersed in a fibrous form, the aspect ratio of the dispersed phase may be 50 or higher.  Imanishi teaches that the thickness of one layer of the dispersed phase is not greater than 1 micron, preferably 0.01-1 micron, and more preferably 0.1-0.8 micron (see page 12, lines 25-35, and patented claims 4 and 22). Further, Imanishi teaches that the easily tearable film can be used not only as a mono-layer film but can also be used as an easily tearable laminate obtained by the easily tearable film by being laminated on a base layer, and the base layer may be an easily breakable base layer such as a uniaxially or biaxially stretched film comprising a polymer such as a styrene-based polymer, polyvinyl chloride, or an olefin-based polymer such as polypropylene or polyethylene, or a laminate coating (claim 5 ) or metal foil sheet laminated of aluminum or the like on the wall on the container (claims 6-7) of a Press Through Pack package (see page 16, lines 1-20). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an aspect ratio of 8 or greater from the overlapping portion of the range of aspect ratio of 3-50 taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 3 to 30 wt% polyolefin and 70 to 97 wt% polyester, from the overlapping portion of the range 20 wt % and 80 wt%, respectively, taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Imanishi does not clearly teach the average length as claimed of 0.2 to 5 microns in the extrusion direction of the dispersed phase. However, if the dispersed phase is oriented in a fibrous form, the aspect ratio will be 50 or higher, and the thickness of the dispersed phase is approximately 0.1-0.8 microns. Therefore, the average length in the extrusion direction is considered to satisfy the value defined in claims 1 and 7 and present or expected.
Re claim 3, see pg. 5, lines 45-55, Imanishi disclosing claimed copolymers. 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over EP 0644226 A1 to Imanishi et al. in view of CA 2447667 to Yamashita et al.
 
Re claim 8, Imanishi doesn’t teach the particle size of 2 to 10 microns. 
Yamashita teaches a similar metal coated polyester containing polyolefin fiber (exact dispersion wt% range claimed, remainder is polyester meeting the range claimed) particle having a diameter of 0.1 microns to 5 microns having excellent processability and impact resistance.  (average particle size is overlapping, see Abstract, page 9). 

It would have been obvious at the time of the effective filing date to have selected 2 to 10 microns from the overlapping portion of 2 to 10 microns of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further it would have been obvious at the time of the effective filing date to have modified the polyolefin fiber size of Imanishi as claimed for the reasons set forth by Yamashita for reasons set forth above impact resistance at least. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787